DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Information Disclosure Statement
	The Examiner notes that the Chinese search report filed 6/30/2021 was not listed on an IDS, nor were all of the references cited thereby. The references cited in therein have been considered, but will not be listed on any patent resulting from this application because they were not all provided on a separate list in compliance with 37 CFR 1.98(a)(1). 

Response to Amendment
This office action is in response to the amendment filed 6/30/2021.  As directed by the amendment, claims 51 and 53 have been amended, and claims 58-60 have been added. As such, claims 34-55 and 57-60 are pending in the instant application.
Applicant has amended the specification to address the objection thereto, which is hereby withdrawn.
Applicant has amended claim 53 to address the objection thereto, which is hereby withdrawn.
Applicant has amended claim 51 to clarify the subject matter therein; the rejection of the claims under 35 USC 112(b)/second paragraph is withdrawn.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 12 of Remarks filed 6/30/2021 (hereinafter “Remarks”) that Fisher uses a particular type of differential Fick technique (partial rebreathing) and that, “[m]odifying the system of Fisher as suggested by the Examiner would require entirely different calculations that are neither described nor even contemplated by Fisher…modifying the system of Fisher with the teachings of Orr is not a mere simple substitution.”
The Examiner respectfully disagrees that one of ordinary skill in the art before the effective filing date of the claimed invention would not have been able utilize known equations as appropriate for a given type of Fick technique/would not have been able to 

Applicant argues on page 13 of Remarks that, “the ventilation pattern of Fisher is used to verify whether the estimated value of EPBF is correct and is in no way used for "determining the at least one physiological parameter from one of flow, volume and C02 measurements obtained during an analysed sequence of breaths during which the subject is ventilated using the ventilation pattern," as recited in claim 58.”
First, the Examiner respectfully notes that the instant claims, including claim 58, are not directly solely to determining EPBF; e.g. claim 1, lines 2-3, recites four different parameters, only “at least one of” needs to be determined to meet the claim language. Therefore, since Fisher discloses determining cardiac output (indeed, that’s the title of the Fisher application, see also paras [0108], [0128]), venous CO2 (para [0003], [0058] and [0137]), and effective pulmonary blood flow (abstract, paras [0001], [0015], [0138] [0108]) using the method disclosed thereby, Fisher meets the contested limitation at least three times over. Second, the fact that Fisher estimates then verifies a value of EPBF, i.e. determines/confirms it to be a true/accurate EPBF value, using their disclosed method clearly refutes Applicant’s assertion that this parameter is not determined by the method disclosed by Fisher. Indeed, 

The remainder of Remarks simply reiterate the above arguments as they apply to each of the independent and dependent claims; as such, the Examiner refers to her responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 34-45, 47, 49-44 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2013/0109978 A1; hereinafter “Fisher”) in view of Orr.
Regarding claims 34, 49 and 50, Fisher discloses/teaches a breathing apparatus with controller configured via a non-transitory, computer-readable data storage medium with an executable program, wherein the program instructs a processing unit to perform operations/a method (Fig. 1; paras [0125], [0127], [0169-170]) for enabling a non-invasive determination of at least one physiological parameter including an effective lung volume ("ELV"), a cardiac output, an effective pulmonary blood flow ("EPBF") and/or a carbon dioxide ("CO2") content of venous blood (e.g. title, paras [0002-4], [0009], and [0108]) of a mechanically ventilated subject (Fig. 1; para [0109]) from flow or volume and CO2 measurements (e.g. paras [0048], [109-113], [0142-143], [0154], [0165-166]), comprising the steps of: 
ventilating the subject using a ventilation pattern comprising at least one phase of decreased ventilation (inhalations comprising a higher amount of CO2, to the right in Fig. 5a) and at least one phase of increased ventilation (inhalations comprising a lower amount of CO2, to the left in Fig. 5a), 
wherein each of the at least one phase of decreased ventilation and the at least one phase of increased ventilation comprises at least two breaths during which a level of C02 expired by the subject assumes a substantially steady state (bottom view in Fig. 5a, where the data points are breaths; para [0139]), and 
wherein at least one of the phases of decreased and increased ventilation (one series of inspiratory cycles) comprises at least a first breath (bolus breath) for generating a substantial change in the level of expired C02 compared to a preceding breath (at baseline), and at least a second breath (subsequent delivery of test gas for the remainder of the cycle or predefined time or number of breaths) being different than the first breath, for causing the level of expired C02 to assume the substantially steady state (bottom view of Fig. 5a; e.g. paras [0056-57], [0128], [0141-142], [0161-164]).  
While Fisher teaches that the at least second breath is different from the first breath (it can have a different CO2 and/or flow rate concentration as indicated above), Fisher is silent regarding wherein the second breath is different from the first breath in duration and/or volume. However, Orr teaches that it was well known in the art of using a differential Fick technique to calculate cardiac output before the effective filing date of the claimed intention to produce the required difference in etCO2 levels using either different CO2 concentrations as taught by Fisher or different duration and/or volume (Orr paras [0027] and [0033]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method of Fisher to include wherein the second breath is different from the first breath in duration and/or volume as taught by Orr, in order to perform the method using standard ventilator parameters, e.g. without having to have a separate system to control the 
Regarding claims 35 and 51, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, but Fisher is silent regarding wherein each phase of decreased and increased ventilation comprises at least a first breath for generating a substantial change in the level of expired CO2 compared to a preceding breath, and at least a second breath being different in duration and/or volume than the first breath, for causing the level of expired CO2 to assume the substantially steady state. However, Orr further teaches using ventilation phases that are substantially the same and abbreviated to reduce the amount of time required to calculate cardiac output (paras [0028-32]), such that, in combination with Fisher’s teaching of forcing steady state (e.g. para [0142]), it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the method and apparatus of Fisher in view of Orr to include wherein both the phases of decreased and increased ventilation comprise at least a first breath for generating a substantial change in the level of expired C02 compared to a preceding breath, and at least a second breath being different in duration and/or volume than the first breath, for causing the level of expired C02 to assume the substantially steady state as claimed, in order to force the steady state in both phases (i.e. have phases that are substantially the same) so as to achieve the steady state sooner in each phase and thus produce the expected result of reducing the length of time required to calculate cardiac output by reducing the total time of the phases as further taught by Orr.
 method and apparatus of claims 34 and 50, wherein Fisher further discloses wherein the at least first breath for generating the substantial change in the level of expired CO2 is one single breath (one bolus breath, para [0141]).  
Regarding claims 37 and 53, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, wherein Fisher as modified by Orr further teaches wherein the at least second breath has a duration and/or a volume adapted to cause the level of expired CO2 to assume a substantially steady state during at least two consecutive breaths in the phase of decreased and/or increased ventilation (Fisher lower two views of Fig. 5a in view of the discussion above).  
Regarding claim 38, Fisher in view of Orr teaches the method of claim 34, wherein Fisher as modified by Orr further teaches wherein the at least second breath has a duration and/or a volume adapted to cause the level of expired CO2 to assume a substantially steady state during at least two consecutive breaths in the phase of decreased and/or increased ventilation (Fisher bottom view of Fig. 5a in view of the discussion above).  
Regarding claims 39 and 54, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, wherein Fisher as modified by Orr further teaches wherein the at least first and the at least second breath differ from a respective preceding breath in at least one of a duration of a pre-inspiratory pause, a duration of an end-inspiratory pause, and a tidal volume (Orr para [0033]).  
Regarding claims 40-43, Fisher in view of Orr teaches the method of claim 34, wherein an artisan before the effective filing date of the claimed invention would have wherein a phase of decreased ventilation comprises the at least first breath and the at least second breath, wherein the at least first breath in the phase of decreased ventilation comprises a pre-inspiratory pause which is prolonged compared to any pre-inspiratory pause of the preceding breath, and/or a post-inspiratory pause which is prolonged compared to any post-inspiratory pause of the preceding breath, in order to effectuate the substantial change in the level of expired CO2 and wherein the at least second breath in the phase of decreased ventilation comprises a pre-inspiratory pause which is shorter than the pre-inspiratory pause of the at least first breath in the phase of decreased ventilation, and/or wherein a phase of increased ventilation comprises the at least first breath and the at least second breath, wherein the at least first breath in the phase of increased ventilation comprises a pre-inspiratory pause which is shortened compared to any pre-inspiratory pause of the preceding breath, in order to effectuate the substantial change in the level of expired CO2, and wherein the at least second breath in the phase of increased ventilation is a breath of decreased tidal volume compared to the at least first breath in the phase of increased ventilation and/or wherein the at least second breath in the phase of increased ventilation comprises a pre-inspiratory pause which is prolonged compared to any pre-inspiratory pause of the at least first breath in the phase of increased ventilation, in order to produce the expected results of producing the required difference in etCO2 between phases taught  by Fisher in view of Orr.
Regarding claims 44 and 55, Fisher in view of Orr teaches the method and apparatus of claims 34 and 50, wherein Fisher in view of Orr further teaches the method/apparatus controller configured to perform further comprising the steps of: 
measuring expired C02 in expiration gases expired by the subject (elevated end-tidal CO2…measured, Fisher para [0142]) via a CO2 sensor (Fisher e.g. para [0142] in view of para [0056]), and
using expired CO2 as control parameter (test concentration), controlling the duration and/or volume of the at least second breath so as to obtain the substantially steady state level of expired CO2 (Fisher e.g. para [0142] in view of the teaching Orr to achieve the steady state by adjusting duration and/or volume rather than FICO2 and/or flow rate).  
Regarding claim 45, Fisher in view of Orr teaches the method of claim 34, wherein Fisher further discloses/teaches the method further comprising the step of: 
determining EPBF, cardiac output and/or the CO2 content of venous blood from a sequence of breaths comprising at least two breaths of substantially steady state within a phase of decreased ventilation and at least two breaths of substantially steady state within a phase of increased ventilation (para [0108] or [0128] in view of e.g. paras [0139] and [0143]).  
Regarding claim 47, Fisher in view of Orr teaches the method of claim 45, wherein Fisher further discloses/teaches the method wherein EPBF, the cardiac output and/or the CO2 content of venous blood is determined only from breaths during which the level of expired CO2 assumes a substantially steady state (para [0108] or [0128] in view of e.g. paras [0139] and [0143] and the bottom view of Fig. 5a).  
Regarding claims 58-60, Fisher in view of Orr teaches the method, medium and apparatus of claims 34, 49 and 50, wherein Fisher further discloses the step of: determining the at least one physiological parameter from one of flow, volume and CO2 measurements obtained during an analysed sequence of breaths during which the subject is ventilated using the ventilation pattern (Fig. 5A-B; abstract, paras [0001-4], [0015], [0058], [0108], [0128], [0137-138], [0140-144], [0155-0167]).

Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Orr as applied to claim 34 above, and further in view of Kuck et al. (US 2005/0124907 A1; hereinafter “Kuck”).
Regarding claims 46 and 48, Fisher in view of Orr teaches the method of claim 34, but Fisher in view of Orr is silent regarding the method further comprising the step of: determining ELV from a sequence of breaths comprising at least two transient breaths between a phase of increased ventilation and a phase of decreased ventilation, or vice versa, wherein ELV is determined only from breaths during which the levels of expired CO2 differ substantially, or from a sequence of breaths in which transient breaths are weighted more heavily than breaths of steady state.  However, Kuck demonstrates that it was well known in the art of non-invasive pulmonary parameter estimation before the effective filing date of the claimed invention to utilize the data from a differential Fick technique to determine ELV from a sequence of breaths comprising at least two transient breaths between a phase of increased ventilation and a phase of decreased ventilation, or vice versa, wherein ELV is determined only from breaths during which the levels of expired CO2 differ substantially (Kuck abstract, Figs. 2 and 5, paras [0011-19], [0028-29], [0071-72], [0084] and [0089]). Therefore, it would have been obvious to an artisan at the time of invention to modify the method/apparatus controller configuration of Fisher in view of Orr to include the step of: determining ELV from a sequence of breaths comprising at least two transient breaths between a phase of increased ventilation and a phase of decreased ventilation, or vice versa, wherein ELV is determined only from breaths during which the levels of expired C02 differ substantially, or from a sequence of breaths in which transient breaths are weighted more heavily than breaths of steady state as taught by Kuch, in order to utilize the data collected by Fisher in view of Orr to calculate another known/useful parameter to provide the expected result of aiding in the assessment of the subject’s health/medical condition.

Allowable Subject Matter
Claim 57 is allowed.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching the obviousness of using either rebreathing or tidal volume as a means for inducing a change in etCO2 levels: Klein et al. (US 2015/0114394 A1; paras [0123], [0215], [0311], [0315]); Peyton (US 2011/0004108 A1; paras [0169], [0171], [0173].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785